Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The objection to the claim numbering has been removed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2011/0284560 (Pattison et al. hereinafter) in view of Stout et al. (of record).
In re claim 1, with reference to Figs. 1 and 3, Pattison et al. discloses: A storage container (10) comprising: a roof (20), and two opposing side walls (12A, 12B); wherein at least one of the roof and the two opposing side walls comprises a first panel member with a first panel member length, the first panel member including: an inner skin (44) defining a first surface, an outer skin (42), a core (46) between the inner skin and the outer skin, an inner skin trailing edge (491) extending beyond the core and the outer skin and extending along the first panel member length, the inner skin trailing edge defining a second surface, and a first tape (47, paragraph 0038 and 0051) extending along a distal area of the inner skin trailing edge, wherein the first surface is coextensive with the second surface (i.e. both surfaces extend to edge 491).

[AltContent: textbox (Inner Skin 2nd  Surface)][AltContent: rect][AltContent: textbox (1st Surface)][AltContent: arrow]
    PNG
    media_image1.png
    253
    527
    media_image1.png
    Greyscale

Pattison et al. fails to disclose the exact type of tape used as the adhesive strip(s).
However, Stout et al. teaches a specific type of viscoelastic tape (4926 VHB tape from 3M company, paragraph 0037) to laminate over a seam between adjacent panels (24) (paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected a known type of tape for the tape strip(s) of Pattison et al. and to utilize viscoelastic tape as taught by Stout et al. for the purposes of conforming to wall panel seams in order to ensure retention of the adjacent panels and prevent separation caused by impact or relative movement (Stout et al. paragraph 0010).
In re claim 2, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the first panel member further includes: an outer skin (432) leading edge, opposite the inner skin trailing edge, extending beyond the core and the inner skin (See Fig. 3) and extending along the first panel member length, and a second viscoelastic tape (upper 47) extending along a distal area of the outer skin leading edge.
In re claim 3, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein a second panel member with a second panel member length and an inner skin, the inner skin trailing edge of the first panel member overlapping an overlapped portion (at 49, fig. 3 shows neighboring panels, also used to show the leading edge of the left panel) of the inner skin of the second panel member, with the first viscoelastic tape of the first panel member in contact with the overlapped portion of the inner skin of the second panel member (at 47).
In re claim 4, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein an adhesive material is applied between the inner skin trailing edge of the first panel member and the inner skin of the second panel member (the adhesive tape 47 of Pattison et al. is considered a tape, which utilizes an adhesive to adhere the panels together, and therefore includes both tape and adhesive).
In re claim 5, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the first viscoelastic tape of the first panel member is configured to retain the first panel member and the second panel member while the adhesive material sets (paragraph 0051).
In re claim 6, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the first viscoelastic tape of the first panel member is configured to prevent the adhesive material from extending beyond the inner skin trailing edge of the first panel member and the overlapped portion of the inner skin of the second panel member (the adhesive is mounted to the tape, the tape prevents the adhesive applied to the tape from extending beyond the tape and thereby the inner skin trailing edge).
In re claim 7, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the second panel member further includes: an outer skin, a core between the inner skin and the outer skin, an outer skin leading edge extending beyond the core and the inner skin and extending along the second panel member length, and a first viscoelastic tape extending along a distal area of the outer skin leading edge (identical to that of the first panel, shown in Fig. 3 as the left half of the right panel).
In re claim 8, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the second panel member further includes: an inner skin trailing edge, opposite the outer skin leading edge, extending beyond the core and the outer skin and extending along the second panel member length, and a second viscoelastic tape extending along a distal area of the inner skin trailing edge (as in re claim 7 above).
In re claim 9, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the outer skin leading edge (432) of the second panel overlaps an overlapped portion of the outer skin of the first panel member, with the first viscoelastic tape of the second panel member in contact with the overlapped portion of the outer skin of the first panel member (upper 47, see Fig. 3).
In re claim 10, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein an adhesive material is applied between the outer skin leading edge of the second panel member and the outer skin of the first panel member (at 47, as part of the adhesive applied to the tape in re claim 4 above).
In re claim 11, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses: A panel member (12A) of a storage container, the panel member comprising: a panel member length; an inner skin; an outer skin; a core between the inner skin and the outer skin; an inner skin trailing edge extending beyond the core and the outer skin and extending along the panel member length, and a first viscoelastic tape extending along a distal area of the inner skin trailing edge, wherein the outer skin comprises a first surface (upper surface of 441) facing the core and a second surface opposite the first surface, and wherein the second surface is entirely planar (the surfaces ending at the kink at 452).
[AltContent: textbox (3rd Surface)]
[AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (4th Surface)][AltContent: textbox (1st Surface)][AltContent: ][AltContent: textbox (2nd Surface)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    270
    599
    media_image2.png
    Greyscale


In re claim 12, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the first viscoelastic tape extends the entire panel member length (see paragraph 0040 since the tape is said to seal the joint, a gap would not seal the joint, and therefore the tape is interpreted to extend the length of the joint of the panels).
In re claim 13, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the inner skin defines a third surface and the inner skin trailing edge defines a fourth surface, and wherein the third surface is coextensive with the fourth surface (see Fig. 3 above, both surfaces extend to 491).
In re claim 14, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the first viscoelastic tape has a T-peel value of at least 20 pound per linear inch (when using the tape as in re claim 1 above, the T-peel value and other specifications of the tape would be the same since they are known qualities of a known tape).
In re claims 15 and 16, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention except wherein the first viscoelastic tape has an open or closed cell structure.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a known variant of the tape claimed (such as open or closed cell), since it has been held to be within the general skill of a worker in the art to select a Known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0028 applicant has not disclosed any criticality for the claimed limitations (open vs. closed cell).
In re claim 17, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein the first viscoelastic tape has a thickness substantially equal to a wet-out thickness of a structural adhesive used to bond two or more panel members together.
However, It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a thickness of tape equal to a thickness of a structural adhesive, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A). Note that no structural adhesive has been claimed, and the thickness of tape as modified above does not depend upon the thickness greater than a certain value, and thereby one of ordinary skill in the art would invariably arrive at the desired relative thickness through routine experimentation require to form the obvious combination.
In re claim 18, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including wherein an outer skin leading edge, opposite the inner skin trailing edge, extending beyond the core and the inner skin and extending along the panel member length, and a second viscoelastic tape extending along a distal area of the outer skin leading edge (as in re claim 7 above).
In re claim 19, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses: A method of joining together a first panel member and a second panel member of a storage container, the method comprising: applying a viscoelastic tape to distal portions of an inner skin trailing edge of a first panel member along a first panel length and an outer skin leading edge of a second panel member along a second panel length, wherein the first panel member and the second panel member each comprises an inner skin and an outer skin, and wherein the inner skin of the first panel member includes the inner skin trailing edge and the outer skin of the second panel member includes the outer skin leading edge; applying an adhesive material to the inner skin trailing edge of the first panel member and the outer skin leading edge of the second panel member; aligning the inner skin trailing edge of the first panel member with an inner skin overlapped portion of the inner skin of the second panel member and the outer skin leading edge of the second panel member with an outer skin overlapped portion of the outer skin of the first panel member; joining together the first panel member and the second panel member so that the inner skin trailing edge of the first panel member extends over the inner skin overlapped portion of the inner skin of the second panel member and the outer skin leading edge of the second panel member extends over the outer skin overlapped portion of the outer skin of the first panel member; and applying a compressive force to the first panel member and the second panel member to spread adhesive material across the inner skin trailing edge substantially along the first panel length of the first panel member and across the outer skin leading edge substantially along the second panel length of the second panel member (as in re claims 12, and 3 above), wherein the viscoelastic tape prevents the adhesive material from squeezing out past the inner skin trailing edge and the outer skin leading edge (as in re claim 6 above).
In re claim 20, with reference to the Figs. noted above, Pattison et al. in view of Stout et al. discloses the claimed invention including retaining contact between the first panel member and the second panel member using the viscoelastic tape while the adhesive material sets (as in re claims 1 and 6 above).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733